Citation Nr: 1512609	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral cataracts, secondary to diabetes mellitus, type II (DMII), to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The VA Form 9 submitted in June 2011 also addressed service connection claims for hypertension, chronic rhinitis, hearing loss, and tinnitus.  However, these claims for service connection were granted in December 2014 and therefore are no longer on appeal.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The Veteran also raised the issue of entitlement a total disability rating based on individual unemployability (TDIU).  During a VA examination the Veteran reported that he stopped working due, in part, to his inability to do his job adequately due to eyesight difficulties.  See March 2010 VA examination report.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the claim for TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran acknowledged in both his July 2010 notice of disagreement (NOD) and June 2011 VA Form 9 that he did not meet the requirements for a compensable rating under the schedular criteria for cataracts.  The Veteran, however, has asserted in both his NOD and VA Form 9 that certain statements in the record deserve extra-schedular consideration.  Specifically, in the March 2010 examination, the Veteran reported that prior to his diagnosis of DMII he noticed frequent and fluctuating blurred vision, and that since initiating treatment for DMII the blurring is more constant.  The Veteran stated the blurring makes it difficult to focus, and requires him to have significant light to work by.  The Veteran also reported being bothered by glare while driving at night.  Additionally, a September 2009 note by the Veteran's private optometrist stated that the Veteran complained of periods of intermittent blurring in both eyes over the two previous years, which could last for a few hours every day.

Regarding TDIU, in a March 2010 examination the Veteran also reported that his vision was causing him to make frequent mistakes in doing the paperwork required by his previous employment.  Consistently, the Veteran stated that he was not currently employed, but not retired, and gave as his reason for unemployment eye problems which resulted in difficulties performing his work.  Further, in the Veteran's October 2011 examination he reported being "forced out" of his job as a quality control investigator because he was making mistakes.  The Veteran reported that he had done the same job for roughly 10 years, and only started making mistakes in the last few months before he left, attributing these mistakes to his poor vision from cataracts.  The Veteran also reported difficulty reading and needing significant light to see small print.  These limitations made it challenging for him to see part numbers and use the computer at work.  

The Board notes, however, that in the Veteran's May 2009 examination, the Veteran's cause of retirement was listed as eligible by age or duration of work.  

Extra-schedular rating under Thun v. Peake, 22 Vet App 111 (2008), is a two-step inquiry.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The governing norms in these exceptional cases are either a marked interference with employment or frequent periods of hospitalization.

Thus far, the Veteran's disability has been rated under schedular criteria based on visual acuity alone.  As the Veteran has acknowledged, his corrected vision does not meet the requirements for a schedular rating for cataracts.  While the Veteran's assertions of blurred vision and light sensitivity may entitle the Veteran to an extraschedular rating, the evidence of record is inadequate for the Board to determine whether the Veteran's assertions are in fact derivative of the Veteran's service-connected cataracts or DMII.  Therefore, a medical opinion is necessary for VA to make a decision in this case, and under 38 C.F.R. § 3.159(c)(4) VA has a duty to assist by providing medical examination regarding the above disability.  See 38 C.F.R. § 3.159(c)(4).  

Given that an extra-schedular analysis under Thun requires the Board to determine if there is a marked interference with employment, the Veteran's claim for entitlement to an extra-schedular rating regarding his cataracts is "inextricably intertwined" with the possible TDIU claim.  See Harris v. Derwinski, 1 Veteran. App. 180 (1991).  

The RO should provide the Veteran with notice of how to substantiate a claim for TDIU pursuant to the Veterans Claims Assistance Act, and request that he complete a TDIU claim form.  

The most recent VA treatment records in the virtual claims file are dated November 1, 2013.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain VA treatment records from November 2, 2013, to present, and associate them with the claims folder or the Veteran's electronic VA folders.  

3.  Request that the Veteran provide or authorize the release of any medical records pertaining to his TDIU or cataract claims.  Provided that the Veteran supplies the necessary authorizations, attempt to obtain the records.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain that they do not exist, or further efforts to obtain them would be futile, the Veteran must be notified and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given the opportunity to respond.  

4.  Thereafter, schedule the Veteran for an examination pertaining to his extraschedular claim.  The Veteran should be afforded a medical opinion on the etiology of his blurred vision and light sensitivity, specifically whether it is derivative of the Veteran's service-connected cataracts or DMII.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asserted blurred vision and light sensitivity is related to the Veteran's service-connected cataracts or DMII.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Upon completion of the above requested development, conduct any other development that is deemed warranted, and adjudicate the Veteran's claims - to include whether an extraschedular rating is warranted for the cataracts, and entitlement to TDIU.  If the benefits sought on appeal are denied, the Veteran should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


